Case 1:20-cv-24342-RNS Document 20 Entered on FLSD Docket 03/02/2021 Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                       Case No. 1:20-cv-24342-RNS

   PAYRANGE, INC.                                     )
                                                      )
                      Plaintiff,                      )
                                                      )
   v.                                                 )
                                                      )
   KIOSOFT TECHNOLOGIES, LLC and                      )
   TECHTREX, INC.,                                    )
                                                      )
                      Defendants.                     )
                                                      )
              DEFENDANT KIOSOFT TECHNOLOGIES, LLC CORPORATE
        DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED PARTIES

           Defendant KioSoft Technologies, LLC (“KioSoft”), in accordance with Federal Rule of

  Civil Procedure 7.1, hereby files its Corporate Disclosure Statement. KioSoft is a limited liability

  company organized and existing under the laws of the State of Florida. KioSoft has no parent

  corporation, and no publicly-held corporation owns any interest in KioSoft.

           KioSoft identifies the following interested parties:

        1. KioSoft;

        2. Defendant TechTrex, Inc.; and

        3. Plaintiff PayRange, Inc. and, if they exist, any of PayRange’s subsidiaries, conglomerates,

           affiliates, parent corporations, publicly traded companies that own 10% or more of

           PayRange’s stock, and all other identifiable legal entities related to PayRange in the case.




  DEFENDANT KIOSOFT’S CORPORATE DISCLOSURE STATEMENT & CERTIFICATE OF INTERESTED PARTIES
Case 1:20-cv-24342-RNS Document 20 Entered on FLSD Docket 03/02/2021 Page 2 of 3




  Dated: March 2, 2021                   Respectfully submitted,

                                         /s/ John A. Camp
                                         John A. Camp
                                         Florida Bar Number 848115
                                         Ice Miller LLP
                                         7300 Biscayne Boulevard, Suite 200
                                         Miami, Florida 33138
                                         Phone: 305-341-9055
                                         John.Camp@icemiller.com

                                         Counsel for Defendants KioSoft Technologies, LLC
                                         and TechTrex, Inc.




  DEFENDANT KIOSOFT’S CORPORATE DISCLOSURE STATEMENT & CERTIFICATE OF INTERESTED PARTIES
                                            2
Case 1:20-cv-24342-RNS Document 20 Entered on FLSD Docket 03/02/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I, John Camp, do further certify that I have caused a true and correct copy of Defendant

  KioSoft Technologies, LLC’s Corporate Disclosure Statement and Certificate of Interested Parties

  to be electronically mailed to all counsel of record included in the service list below on March 1,

  2021 and that I have this day caused a true and correct copy of the same to be filed through the

  Court’s ECF system, which system has sent notice to all counsel of record.

          This, the 2nd day of March, 2021.


                                                                 /s/ John A. Camp
                                                                 John A. Camp
                                            SERVICE LIST

                      PayRange Inc. v. KioSoft Technologies, LLC and TechTrex, Inc.
                                     Case No.: 1:20-cv-24342-RNS
                         United States District Court, Southern District of Florida

   Joseph R. Englander                                 James C. Yoon (pending PHV)
   FOWLER WHITE BURNETT                                Ryan R. Smith (pending PHV)
   1395 Brickell Avenue, 14th Floor                    Jamie Y. Otto (pending PHV)
   Miami, Florida 33131                                Neil N. Desai (pending PHV)
   Telephone: (305) 789-9259                           WILSON SONSINI GOODRICH & ROSATI
   Facsimile: (305) 728-7559                           Professional Corporation
   Email: jenglander@fowler-white.com                  650 Page Mill Road
                                                       Palo Alto, CA 94304-1050
   Counsel for Plaintiff PayRange Inc.                 Telephone: (650) 493-9300
                                                       Facsimile: (650) 565-5100
   VIA ECF                                             Email: jyoon@wsgr.com, rsmith@wsgr.com,
                                                       jotto@wsgr.com, ndesai@wsgr.com

                                                       VIA ECF


  4829-5122-3006.1




  DEFENDANT KIOSOFT’S CORPORATE DISCLOSURE STATEMENT & CERTIFICATE OF INTERESTED PARTIES
                                                   3
